In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Turbow, J.), dated July 6, 2005, which, upon a fact-finding order of the same court dated May 19, 2005 made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the first degree (seven counts) and unlawful imprisonment in the second degree, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated May 19, 2005.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]), we find that it was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the first degree (seven counts) and unlawful imprisonment in the second degree (see Penal Law §§ 130.65, 135.05).
The appellant argues that the proceeding should have been adjourned in contemplation of dismissal. The Family Court gave due consideration to the appellant’s application for such a disposition and properly concluded that a period of probation would serve the appellant’s present needs and best interest, while affording the community protection (see Family Ct Act § 352.2 [2]; Matter of Anthony B., 122 AD2d 870 [1986]).
The appellant’s remaining contentions are without merit.
Motion by the respondent on an appeal from an order of disposition of the Family Court, Kings County, dated July 6, 2005, to strike point I of the appellant’s brief on the ground that the appellant has, in effect, conceded that there is no merit to the claim that his right to a speedy trial was violated. By decision and order on motion of this Court dated August 11, 2006, the motion was held in abeyance, and was referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
*610Upon the papers filed in support of the motion, no papers having been filed in opposition thereto, and upon the submission of the appeal, it is
Ordered that the motion is denied. Miller, J.R, Goldstein, Skelos and Fisher, JJ., concur.